IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS J. BUTTA : CIVIL ACTION
v. : NO. 19-675

GEICO CASUALTY COMPANY

MEMORANDUM

KEARNEY, J. April 19, 2019

Under section 1738 of the Motor Vehicle Financial Responsibility Law effective in July
1990, a Pennsylvanian buying auto insurance may pay increased premiums to stack his
underinsured motorist coverage to provide more coverage for another vehicle insured by his family
in the same household by the same insurer. He is entitled to this stacking unless he signs a form
waiving this right. Avoiding the form waiver, insurers introduced “household exclusions”
precluding stacking underinsured coverage when the vehicle involved in the accident is not listed
on every insurance policy issued to family members in the same house. For over twenty-eight
years, Pennsylvania courts wrestled with the insurers’ household exclusion compared to section
173 8. In August 2017, the Pennsylvania Supreme Court agreed to hear an appeal on whether the
household exclusion violated Pennsylvania Law. On January 23, 2019, the Pennsylvania Supreme
Court held this household exclusion violated section 1738 at least when the same insurer agreed
to stacking on different vehicles operated by family members in the same house. An injured
insured now seeks a declaratory judgment and damages after his insurer declined stacking under
the identical household exclusion language. The insurer moves to dismiss arguing the January 23,
2019 decision does not apply to the insured’s earlier-issued policies. After careful analysis of the
varied caselaw, we hold the decision did not announce a new rule but interpreted the law for the

first time in a retroactive precedential decision. We deny the insurer’s motion to dismiss.

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DlSTRICT OF PENNSYLVANIA

FRANCIS J. BUTTA : CIVIL ACTION
v. : NO. 19-675

GEICO CASUALTY COMPANY

MEMORANDUM

KEARNEY, J. April 19, 2019

Under section 1738 of the Motor Vehicle Financial Responsibility Law effective in July
1990, a Pennsylvanian buying auto insurance may pay increased premiums to stack his
underinsured motorist coverage to provide more coverage for another vehicle insured by his family
in the same household by the same insurer. He is entitled to this stacking unless he signs a form
waiving this right. Avoiding the form Waiver, insurers introduced “household exclusions”
precluding stacking underinsured coverage When the vehicle involved in the accident is not listed
on every insurance policy issued to family members in the same house. For over twenty-eight
years, Pennsylvania courts wrestled with the insurers’ household exclusion compared to section
1738. In August 2017, the Pennsylvania Supreme Court agreed to hear an appeal on Whether the
household exclusion violated Pennsylvania LaW. On January 23, 2019, the Pennsylvania Supreme
Court held this household exclusion violated section 1738 at least When the same insurer agreed
to stacking on different vehicles operated by family members in the same house. An injured
insured now seeks a declaratory judgment and damages after his insurer declined stacking under
the identical household exclusion language. The insurer moves to dismiss arguing the January 23,
2019 decision does not apply to the insured’s earlier-issued policies. After careful analysis of the
varied caselaw, we hold the decision did not announce a new rule but interpreted the law for the

first time in a retroactive precedential decision. We deny the insurer’s motion to dismiss.

I. Plead facts.

Pennsylvanian Francis J. Butta insured his motorcycle with an underinsured motorist
(“UIM”) coverage policy issued by GEICO Indemnity Company providing $15,000/$30,000 of
stacked coverage.l He lives with his parents, Francis R. Butta and Yvonne Butta.2 His parents
insured their two cars with a separate UIM policy issued by GEICO Casualty Company providing
up to $200,000 of stacked coverage.3

UIM provides coverage to an insured when the insurance of the tortfeasor causing the
insured harm is insufficient to cover the insured’s damages.4 “Inter-policy stacking” allows an
insured to accumulate multiple coverages under different policies in the same household.5 An
insured pays a higher premium to stack coverages. Francis J. Butta and his parents stacked their
coverages.6 His parents’ GEICO policy contained an amendment referred to as a “household
exclusion,”7 noting the coverage “does not apply to bodily injury while occupying or from being
struck by a vehicle owned or leased by you or a relative that is not insured for Underinsured
Motorists Coverage under this policy.”8

On July 20, 2017, Francis J. Butta suffered severe injuries while riding his motorcycle after

9 Ms. Rosengrant’s

an underinsured driver, June E. Rosengrant, struck Mr. Butta with her car.
liability coverage provided $300,000 in compensation to Mr. Butta, insufficient to compensate him
for his injuries.10 Mr. Butta then collected $15,000 from his own UIM coverage.ll His
compensation still insufficient, Mr. Butta next made a claim under the UIM policy issued to his
parents.12

GEICO denied his claim for UIM coverage under his parents’ policy on August 18, 2017.13
GEICO based its denial on the household exclusion reading: “When This Coverage Does Not

Apply[:] This coverage does not apply to bodily injury while occupying or from being struck by a

vehicle owned or leased by you or a relative that is not insured for Underinsured Motorist Coverage
under this policy.”14 GEICO explained Mr. Butta’s parents’ UIM coverage did not apply to Mr.
Butta because he is related to the policyholders and their GEICO policy did not insure his
motorcycle.15
II. Analysis

Mr. Butta sued GEICO on January 23, 2019 seeking we declare he is entitled to recover
stacked underinsured motorist coverage under his parents’ policy and compensatory damages for
a breach of contract.16 He alleges the “household exclusion” is not enforceable under the
Pennsylvania Supreme Court’s January 23, 2019 holding in Gallagher v. GEICO Indemnity Co.17
In Gallagher, the Pennsylvania Supreme Court held the same household exclusion relied upon by
GEICO today in denying coverage violates Pennsylvania’s Motor Vehicle Financial
Responsibility Law (“MVFRL”). Mr. Butta argues the Pennsylvania Supreme Court’s decision
applies retroactively to his policy in effect before the Pennsylvania Supreme Court’s January 2019
decision. GEICO moves to dismiss seeking to uphold its denial of coverage arguing the
Pennsylvania Supreme Court January 23, 2019 holding is not retroactive18

On July 1, 1990, the General Assembly amended the MVFRL to provide, “[w]hen more
than one vehicle is insured under one or more policies providing uninsured or underinsured
motorist coverage, the stated limit for uninsured or underinsured coverage shall apply separately
to each vehicle so insured.”19 This policy, called “stacking,” applies unless an insured
affirmatively waives it.20 The MVFRL contains a form insureds must sign to properly waive
stacking.21 Under policies with a “household exclusion,” however, stacking does not cover people

living in the same household as the insured but not included in the insured’s policy.22

On January 23, 2019, the Pennsylvania Supreme Court held the household exclusion
violates the MVFRL “under the facts of this case insomuch as it acts as a de facto waiver of stacked
UIM coverage provided for in the MVFRL.”23 GEICO argues it legally denied Mr. Butta’s claim
under the household exclusion, as the household exclusion constituted an enforceable exception
when Mr. Butta’s policy applied and when he made his claim.24 Mr. Butta does not dispute the
language of his parents’ policy, if enforceable, excluded coverage. He instead argues the
Pennsylvania Supreme Court’s Gallagher decision bars the application of the household exclusion,

A. How do we decide if Gallagher is retroactive?

Because the Pennsylvania Supreme Court did not decide whether Gallagher applies to the
same language in pre-policies issued to other persons, we “must predict how Pennsylvania’s
highest court would decide this case.”25 “In predicting how the highest court of the state would
resolve the issue, [we] must consider relevant state precedents, analogous decisions, considered
dicta, scholarly works, and any other reliable data tending convincingly to show how the highest
court in the state would decide the issue at hand.”26

“To determine whether a decision should have retroactive effect, a court should first
determine whether the decision announced a new rule of law.”27 “A decision announces a new
rule of law if it overrules prior law, expresses a fundamental break from precedent that litigants
may have relied on, or decides an issue of first impression not clearly foreshadowed by
precedent.”28 “One of the hallmarks of whether [the Pennsylvania Supreme Court] has issued a
new rule of law is if the decision overrules, modifies, or limits any previous opinions of [the
Pennsylvania Supreme] Court.”29 As to statutory law like the MVFRL, when the Pennsylvania
Supreme Court has “not yet answered a specific question about the meaning of a statute, [its] initial

interpretation does not announce a new rule of law.”30 Its “first pronouncement on the substance

”31 In such cases, the

of a statutory provision is purely a clarification of an existing law.
Pennsylvania Supreme Court’s interpretation of the statute “constitutes its meaning from its
inception.”32 And is retroactive.

But if a case announces a new rule, Pennsylvania courts generally give the rule retroactive
application only to “cases that are pending at the time the new rule is announced.”33 Still, whether
to apply a decision retroactively is a matter of “judicial discretion which must be exercised on a
case by case basis.”34 We should consider whether: “(1) retroactive effect will further or hinder
the purpose of the new rule; (2) the parties Will be unfairly prejudiced because they relied on the
old rule; and (3) giving the new rule retroactive effect will detrimentally affect the administration
of justice.”35

Mr. Butta argues Gallagher did not announce a new rule of law, instead announcing only
a judicial construction of the MVFRL which is now part of the MVFRL from its inception. GEICO
argues Gallagher overruled Pennsylvania laW, meaning it is a new rule which should not be applied
retroactively to policies in place before Gallagher.

B. The case law before Gallagher.

The Pennsylvania Supreme Court considered the validity of “household exclusion” clauses
on several occasions with facts like Mr. Butta’s case. The issue is whether those earlier cases
defined Pennsylvania law.

l. Eichelman

In its 1998 decision in Eichelman v. Natz'onwide Insurance Co. , the Pennsylvania Supreme

Court held a person who lived with his parents could not recover under their policy after he

suffered injury riding his motorcycle because the household exclusion clause in their contract did

not violate public policy and the parents’ policy did not insure the plaintiffs motorcycle.36 Unlike

Mr. Butta, though, the Eichelman plaintiff did not have UIM on his motorcycle, so the court had
no occasion to discuss stacking.37 The Pennsylvania Supreme Court held allowing the plaintiff to
recover “would allow an entire family living in a single household with numerous automobiles to
obtain underinsured motorist coverage for each family member through a single insurance policy
on one of the automobiles in the household,”38 which contradicted the Pennsylvania General
Assembly’s intent in passing the MVFRL_to “stop the spiralling costs of automobile insurance
in the Comrnonwealth.”39
2. Colbert

In 2002, the Pennsylvania Supreme Court considered the public policy of the household
exception anew in Prudential Properly and Casualty Insurance Co. v. Colbert after our Court of
Appeals certified the question.40 The plaintiff, who lived with his parents, suffered injury driving
his automobile, which he insured with UIM.41 After collecting the maximum coverage under his
own policy, he sought to recover under his parents’ policy, which a different company issued and
which did not insure plaintiffs automobile,42 The insurance company denied the claim under the
household exclusion,43 The Pennsylvania Supreme Court again upheld the household exclusion,
holding voiding the exclusion would yield “gratis coverage on a vehicle that the insurer never
knew existed.”44 Because the parents’ insurer never knew the plaintiffs car even existed, held the
Pennsylvania Supreme Court, the insurer would “be compelled to underwrite unknown risks that
the insureds neither disclosed nor paid to insure.”45

3. Riley
Our Court of Appeals in 2003 found the household exclusion did not violate public policy

in Nationwide Mutual Insurance Co. v. Riley, relying on Colberz‘.46 Plaintiff and her father insured

their automobiles with UIM under separate policies issued by Nationwide.47 Plaintiff suffered

injury, recovered under her policy, and then tried to recover under her father’s policy, but the
insurer denied coverage based on its household exclusion,48 Our Court of Appeals found Colbert
controlled its decision even though, unlike Colbert, plaintiff sought to recover under a policy
issued by the same insurer which issued her policy,49 Our Court of Appeals did not think the
distinction “turn[ed] the tide” because upholding the policy exclusion would still further the public
policy of the MVFRL to “contain[] insurance costs.”50
4. Baker

The most central pre-Gallagher opinion of the Pennsylvania Supreme Court is its 2008
plurality decision in Erie Insurance Exchange v. Baker, where it considered whether the household
exclusion violated the MVFRL’s requirement for an insured to waive stacking.51 The plaintiff
insured his three automobiles with stacking UIM up to $300,000 with Erie Insurance, and
separately insured his motorcycle with UIM up to $15,000 with Universal Insurance,52 He did not
sign a waiver of his rights to stack the coverages.53 The plaintiff suffered injury while riding his
motorcycle, collected from the tortfeasor’s policy, collected $15,000 from Universal, and then
sought UIM from Erie.54 Erie denied coverage, citing the household exclusion in the Erie policy.55
A three-j ustice plurality of the seven-Justice Pennsylvania Supreme Court held the case did “not
involve ‘stacking’ at all” because the unambiguous household exclusion in the Erie policy
excluded plaintiffs motorcycle from coverage.56 The Pennsylvania Supreme Court held its
decisions in Eichelman and Colbert “direct[ed]”57 its result in Baker, emphasizing “there was no

UIM coverage to stack.”58 The Pennsylvania Supreme Court concluded the exclusion “is valid as

applied in this case.”59

Justice Saylor concurred “in the result only.”60 He found Eichelman and Colbert “readily

distinguishable” because they “were litigated and decided on more general public policy

grounds.”61 The three dissenting Justices agreed the plurality’s reliance on Colbert and Eichelman
“is misplaced because those cases considered whether a household exclusion violated general
public policy and did not address the interaction between the household exclusion and the specific
language of § 1738.”62 But Justice Saylor still found the General Assembly’s intent behind the
MVFRL, “ensuring the collection of reasonable premiums,”63 directed the same result the plurality
reached.64 Justice Saylor thought “[h]ad the Legislature intended to invalidate [long-standing
policy exclusions], it Would have done so more directly.”65 Justice Saylor concluded “it is most
reasonable to treat these exclusions as going to the scope of the UM/UIM coverage in the first
instance, before stacking questions are reached, rather than as an aggregation question arising
under the stacking provisions.”"’6
5. Ayers

In facts most similar to Mr. Butta’s claim, an evenly divided Pennsylvania Supreme Court
per curiam affirmed a Superior Court decision in 2011 Without an opinion enforcing a household
exclusion in Government Employees Insurance Co. v. Ayers.67 The insured had two separate UIM
policies issued by GEICO; he had one insuring his two motorcycles and the other insuring his two
pick-up trucks.68 The plaintiff did not waive stacking, but the policy insuring the trucks contained
the household exclusion.69 The plaintiff suffered injury while occupying his motorcycle, and
GEICO denied coverage based on the household exclusion in the policy covering plaintiffs pick-
up trucks.70 Plaintiff argued the household exclusion constituted a de facto waiver of stacking,
violating the MVFRL.71 The Pennsylvania Superior Court disagreed, holding the plaintiff knew
his policy limited the extent of its stacking.72 In the Pennsylvania Supreme Court’s one page per

curiam affirmance, Justice Saylor issued a brief concurrence, noting he “Would disapprove the

utilization by an insurer of separate policies pertaining to multiple vehicles within the same
household solely to subvert intra-policy stacking without any risk-based justification.”73
6. Reichert

In 2012, our Court of Appeals addressed the household exclusion in Reichert v. State Farm
Insurance Co., enforcing a waiver of stacking UIM.74 Plaintiff, who lived with her parents and
her son, suffered injury driving her car.75 She sought to stack her own UIM with both her parents’
and her son’s policies, all of Which State F arm issued.76 Her parents waived stacking; her son did
not.77 Her parents’ policy contained a household exclusion,78 Our Court of Appeals held the valid
household exclusion precluded coverage, meaning “the applicability of stacking provisions need
not be addressed.”79 Our Court of Appeals rejected the argument Justice Saylor’s concurrence in
Ayers “cast[] doubt on the rule that a valid household exclusion provision precludes coverage, and
thereby prevents an insured from stacking UIM coverage.”80

C. The Gallagher decision.

in Gallagher v. GEICO Indemnity Co,81 plaintiff had two insurance policies, both from
GEICO; one insuring only his motorcycle up to $50,000 in UIM, and the other insuring his two
automobiles up to 8100,000 in UIM.82 He paid for stacked coverage on both policies.83 He
suffered injury in a motorcycle accident, collected under the tortfeasor’s policy, collected $50,000
under his motorcycle policy, then sought to collect stacked UIM benefits under his automobile
policy, which GEICO denied citing the household exclusion.84

In the Pennsylvania Superior Court’s decision in Gallagher affirming the trial court’s grant
of summary judgment to the insurer, Judge Moulton held “we are bound by this Court’s decision

in Ayers . . . [w]e are also bound by Baker.”85 But Judge Moulton questioned whether Ayers and

Baker would remain binding:

We recognize, however, that the inter-policy stacking issue in all three cases is both
important and closely contested. As noted above, the Supreme Court was evenly
split 3-3 in Ayers, and Baker did not produce a majority opinion. Given the
significance of this legal issue and the divided nature of the Supreme Court in
both Ayers and Baker, Gallagher may wish to petition the Pennsylvania Supreme
Court for allowance of appeal86

In a concurring opinion which all three judges joined, Judge Musmanno “[r]eluctantly”
concurred.87 He restated the view he had propounded in Ayers those who paid for inter-policy
stacking on motorcycles “will be stripped of these benefits when they are injured while riding their

motorcycles.”88 He concluded: “My reasoning is no less applicable in the instant situation, and

the issue warrants review by our Supreme Court.”89

On August 8, 2017, the Pennsylvania Supreme Court granted a Petition for Allowance of
Appeal.90 Appeals to the Pennsylvania Supreme Court are “not a matter of right, but of sound
judicial discretion, and an appeal will be allowed only when there are special and important

reasons therefor.” 91 The court agreed to decide two issues:

(1) Whether the “household vehicle exclusion” violates Section 1738 of the Pennsylvania
Motor Vehicle Financial Responsibility Law (MVFRL) where GEICO issued all household
policies and unilaterally decided to issue two separate policies, when the insured desired
stacking, elected stacking, paid additional premiums for stacking and never knowingly waived
stacking of underinsured motorist benefits?

(2) Whether the “household vehicle exclusion” impermissibly narrows or conflicts with the
statutory mandates of the Pennsylvania Motor Vehicle Financial Responsibility Law and the
evidence of record is that GEICO was fully aware of the risks of insuring a motorcycle in the
same ho;;sehold as other family vehicles but unilaterally decided to write a separate motorcycle
policy?

The Pennsylvania Supreme Court had “special and important reasons” to decide the two
issues. lt granted the allowance of appeal after the Pennsylvania Superior Court unanimously

recommended an appeal, found the issues “important and closely contested,” and recognized “the

10

significance of this legal issue and the divided nature of the Supreme Court in
both Ayers and Baker.”93

On January 23, 2019, the Pennsylvania Supreme Court found the household exclusion
violated the MVFRL because plaintiff never waived stacking and paid increased premiums, yet
could not stack benefits as a result of the household exclusion.94 The Pennsylvania Supreme Court
found MVFRL section 1738 explicitly requires a waiver of stacking, but the household exclusion
allows waiver of stacking without so much as a showing the insured “was even aware that the
exclusion was part of the insurance policy.”95 And the Court noted GEICO could not argue it did
not know the motorcycle existed, as GEICO “sold both of the policies to Gallagher and collected
premiums for stacked coverage from him.”96 The court summarized its holding: “As in every case,
we are deciding the discrete issue before the Court and holding that the household vehicle
exclusion is unenforceable because it violates the MVFRL.”97

Other language from Gallagher assists our analysis.

In its Gallagher decision, the Pennsylvania Supreme Court noted both Ayers and Baker did
not raise stare decisis concerns because they did not constitute “binding precedent”_Ayers
because the Pennsylvania Supreme Court issued a split-decision, per curiam affirmance;98 and
Baker because it constituted only a plurality decision.99 As to Baker in particular, the Pennsylvania
Supreme Court held “we are not disregarding any precedential impact of Baker because no
position became law of the case.”lo0

The Pennsylvania Supreme Court spoke to the potential impact of its decision:

We recognize that this decision may disrupt the insurance industry’s current

practices; however, we are confident that the industry can and will employ its

considerable resources to minimize the impact of our holding. F or example, when

multiple policies or insurers are involved, an insurer can require disclosure of all
household vehicles and policies as part of its application process.101

ll

This suggestion did not assuage the concerns of dissenting Justice Wecht, who questioned
the impact of the decision:
After upending this Court’s well-established precedent, the Majority’s parting
wisdom to Pennsylvania insurers is simply that they should use their “considerable
resources” to mitigate the damage that the Court inflicts today. The Majority also
suggests that, “When multiple policies or insurers are involved, an insurer can
require disclosure of all household vehicles and policies as part of its application
process.” Of course, that would not fix the problems that the Majority’s holding is
sure to cause, since insureds routinely add new household vehicles_or even new
household members-long after the “application process” has concluded. And,
significantly, the Majority proposes no solution for the thousands of existing

policies that insurers have issued in reliance upon the law as it existed prior to
today.102

D. The Pennsylvania Supreme Court’s Gallagher decision did not announce a

new rule.

On January 23, 2019, the Pennsylvania Supreme Court held the household exclusion
constituted a de facto waiver of the stacked UIM coverage the Pennsylvania General Assembly
mandated in the MVFRL The Pennsylvania Supreme Court in Gallagher did not announce a new
rule of Pennsylvania law because it did not express a “fundamental break from precedent” or
modify a “previous opinion” of the Pennsylvania Supreme Court. Before Gallagher, the
Pennsylvania Supreme Court issued a plurality opinion in Baker, a per curiam affirmance without
an opinion in Ayers, and did not address the MVFRL in Colbert and Eichelman. The Pennsylvania
Supreme Court’s holding in Gallagher does not change binding Pennsylvania law. As a result,
Gallagher applies to the MVFRL since its inception and applies to Mr. Butta’s policy.

1. Baker is a plurality opinion without precedential impact and Ayers is a per
curiam opinion without precedential impact.

As a plurality decision, Baker does not constitute binding precedent. Under Pennsylvania
law, “[w]hile the ultimate order of a plurality opinion; i.e. an affirmance or reversal, is binding on

the parties in that particular case, legal conclusions and/or reasoning employed by a plurality

12

51103

certainly do not constitute binding authority. Reliance on a plurality opinion is

“problematic.”‘°“

The Pennsylvania Supreme Court explicitly disclaimed any precedential value of Baker in
Gallagher, noting Baker “does not raise concerns regarding stare decisis because, as a plurality
opinion, it does not constitute binding precedent.”l°5 “[C]ontrary to the Dissent’s assertions,”
wrote the Gallagher maj ority, “we are not disregarding any precedential impact of Baker because
no position became law of the case.”106 We find the Pennsylvania Supreme Court’s language
unambiguous: Baker is not binding precedent, Gallagher is the first majority opinion of the
Pennsylvania Supreme Court to address whether a household exclusion “acts as a de facto waiver
of stacked UIM coverage.”l°7

ln evaluating Gallagher, We begin with the Pennsylvania Supreme Court defines stare
decisis: “The doctrine of stare decisis maintains that for purposes of certainty and stability in the
law, a conclusion reached in one case should be applied to those which follow, if the facts are
substantially the same, even though the parties may be different.”108 “In this formulation the terms
‘conclusion’ and ‘in the law’ are particularly meaningful because stare decisis relates primarily to
rules or pronouncements of law.”mg If Baker does not “raise concerns regarding stare decisis,”
then, we can infer the Pennsylvania Supreme Court does not read Baker to constitute a “rule[] or
pronouncement[] of law.”"° Coupled with the Pennsylvania Supreme Court’s holding in
Gallagher “no position became the law of [Baker],” we find Pennsylvania law does not view a
plurality opinion as binding precedent.

Likewise, the Pennsylvania Supreme Court’s per curiam decision in Ayers did not

constitute binding precedent because the six Justices who decided Ayers split 3-3. “It is a universal

rule that when a judicial or semi-judicial body is equally divided, the subject-matter With which it

13

is dealing must remain in statu[s] quo.”111 The Ayers decision simply left the Superior Court’s
decision in status quo. To establish a new rule, the Pennsylvania Supreme Court must modify an
earlier Pennsylvania Supreme Court decision, not a Superior Court decision. As with Baker, the
Pennsylvania Supreme Court held “Ayers does not raise concerns regarding stare decisis because
it does not constitute binding precedent”112 because Ayers constituted a per curiam decision.
Ayers is not binding precedent for the same reasons Baker is not binding precedent.

We are aware the Pennsylvania Supreme Court can establish a new rule when it “overrules,
modifies, or limits any previous opinions”1 13 of the Pennsylvania Supreme Court. And Gallagher
seems to at least modify Baker and Ayers, which, though not binding precedent, are still “previous
opinions.” ln resolving the conflict between what constitutes a new rule and the Pennsylvania
Supreme Court’s dismissal of the precedential value of Baker and Ayers, we are guided by the
Pennsylvania Superior Court’s decision in Commonwealth v. Owens, where it found a
Pennsylvania Supreme Court decision abrogating a Pennsylvania Supreme Court plurality did not
constitute a new rule,114

ln Owens, the appellant filed a state habeas petition arguing his prison sentence should be
reduced by twenty months for time served because he served twenty months under house arrest
with electronic monitoring before becoming incarcerated in state prison.115 His appeal concerned
interpretation of the Pennsylvania statute allotting credit for time served, 42 Pa.C.S.A. § 9760.116
The Pennsylvania Supreme Court earlier addressed section 9760 in Commonwealth v. Chiappini,
where a three-Justice plurality furthered a case-by-case approach to determining time served under
section 9760.117 Four Justices did not endorse the three-Justice plurality’s approach, but one of
those four, Justice Nigro, concurred in the plurality’s ultimate conclusion.118 Two months after

the Owens appellant’s sentencing, the Pennsylvania Supreme Court reinterpreted section 9670 in

14

Commonwealth v. Kyle, where a majority held time spent on bail release under electronic
monitoring does not count as time served under section 9670.119 The Pennsylvania Supreme Court
noted the Chiappini framework “lack[ed] precedential status” because it “was not endorsed by a
majority of the Court.”120 The Owens appellant argued Kyle should not apply retroactively to his
case because Kyle was decided two months after his sentencing121 The Pennsylvania Superior
Court disagreed, finding Kyle applied retroactively because Kyle only abrogated a plurality
decision:

Appellant has raised a valid inquiry here, but we are constrained to apply

the Kyle rule retroactively, which precludes Appellant from receiving credit for the

time that he spent under house arrest. As discussed above, Kyle sets a bright-line

rule on this issue. Kyle specifically abrogated Commonwealth v. Chiappini, which

permitted courts to consider crediting house arrest time on a case-by-case basis.

Although Kyle might thus have signaled a new rule of law that could not be

applied retroactively, Kyle specified that this element of Chiappini garnered only

a mere plurality within a fractured Court.122

The Pennsylvania Superior Court’s reasoning in 0wens applies to the retroactivity of
Gallagher. Baker and Ayers, just like Chiappini, do not have precedential status as plurality and
per curiam decisions. Gallagher is the Pennsylvania Supreme Court’s first precedential
interpretation of MVFRL § 1738, just as Kyle is the Pennsylvania Supreme Court’s first
precedential interpretation of 42 Pa.C.S.A. § 9760. Neither opinion announced a new rule. We
note Chiappini and Baker differ in one degree: in Chiappini, only three Justices endorsed the case-
by-case approach; in Baker, four Justices agreed the household exclusion was enforceable But
we do not think this difference nullifies the Pennsylvania Supreme Court’s express admonition in
Gallagher “no position became law of [Baker].”123 We do not find GEICO’s arguments to the
contrary persuasive.

GEICO argues Baker is binding precedent because the Pennsylvania Superior Court noted

in Gallagher it was “bound by Baker.”124 We disagree, as we find the Pennsylvania Supreme

15

Court’s own interpretation of the precedential import of Baker_i.e., nil_overrides the
Pennsylvania Superior Court’s interpretation This is particularly so where, as here, the
Pennsylvania Supreme Court dismissed Baker’s precedential import in a footnote accompanying
a sentence describing how the Pennsylvania Superior Court characterized Baker. Moreover,
GEICO’s interpretation of the Pennsylvania Superior Court’s Gallagher language disregards the
same court’s repeated concerns about Baker’s vitality. All three Superior Court judges noted the
“divided nature” of the Pennsylvania Supreme Court on the issue, and explicitly counseled an
appeal of their own ruling. Judge Musmanno, in a unanimous concurrence, opined the issue
warranted Supreme Court consideration The Pennsylvania Superior Court’s language it Was
“bound by Baker” is simply an acknowledgment of the Pennsylvania Supreme Court’s “ultimate
order” in Baker.

GEICO next argues our Court of Appeals in Reichert applied Pennsylvania law as a rule,
We are mindful our Court of Appeals addressed a “valid household exclusion provision” which
“precludes coverage” as a “rule.”125 But we do not interpret our Court of Appeals’ use of the word
“rule” in describing earlier Pennsylvania caselaw to mean Gallagher established a new rule, as We
decline to read so much into one word from an unpublished opinion which came almost seven
years before Gallagher. Moreover, as we sit in diversity, it is our duty to “predict” how the
Pennsylvania Supreme Court would rule on the retroactivity of Gallagher. We must prioritize the
Pennsylvania Supreme Court’s own language from the very case we decide to apply to Mr. Butta’s
case.

GEICO also argues the Pennsylvania Supreme Court made Gallagher prospective by
noting:

We recognize that this decision may disrupt the insurance industry’s current
practices; however, we are confident that the industry can and will employ its

16

considerable resources to minimize the impact of our holding. F or example, when

multiple policies or insurers are involved, an insurer can require disclosure of all

household vehicles and policies as part of its application process.126

GEICO argues this note is forward-looking because the Pennsylvania Supreme Court Wrote
the “industry can and will” employ its resources to minimize the holding’s impact, and then
provided an example of a change the industry can make in the future. But a contrary reading of
the footnote is equally plausible. The Pennsylvania Supreme Court also noted the industry “can”
use its resources to minimize the impact and noted the decision may disrupt the industry’s
“current” practices. Mindful of the Pennsylvania Supreme Court’s dismissal of Baker and Ayers’s
precedential value, we decline to adopt GEICO’s interpretation of this footnote.

GEICO argued we should not treat Baker as a plurality because four Justices-a maj ority_
employed the same rationale in upholding the household exclusion, GEICO points to a later
opinion of the Pennsylvania Supreme Court in which it noted a “majority of this Court [in Baker]
held that the MVFRL’s stacking provisions did not preclude application of the household
exclusion.”127 This statement does not affect our reasoning, as we find a majority only agreed on
the Pennsylvania Supreme Court’s “ultimate order.”128 ln Baker, Justice Saylor concurred “in the
result only.” He disagreed with the plurality’s view Colbert and Eichelman directed the result in
Baker. He instead concluded the General Assembly would have directly invalidated long-standing
policy exclusions had it wanted to invalidate them. Justice Saylor did not reach “stacking
questions.”129 Mindful of the Pennsylvania Supreme Court’s directive “no position became law
of [Baker],” we decline to parse Justice Saylor’s concurrence to discern exactly how he may have
agreed with the plurality. GEICO also argues Baker established precedent based on
Commonwealth v. Bethea, where the Pennsylvania Supreme Court noted “only the result” of a

plurality opinion “carries precedential weight.”130 Again, we reiterate it is our duty to “predict”

17

whether the Pennsylvania Supreme Court would retroactively apply Gallagher. We must prioritize
the Pennsylvania Supreme Court’s language from Gallagher over potentially contradictory
language from Bethea sixteen years earlier. We predict, based on the Pennsylvania Supreme
Court’s language in Gallagher itself, the court would retroactively apply the case.

2. Gallagher did not overrule Colbert or Eichelman, which addressed
different issues than Gallagher, and Riley does not control this case,

The Pennsylvania Supreme Court in Gallagher did not overrule or modify Colbert or Eichelman,
as neither opinion considered the same argument made in Gallagher. Both Colbert and Eichelman
addressed whether household exclusions violated public policy. They did not address whether a
household exclusion “acts as a de facto waiver of stacked UIM coverage.” Neither opinion
mentioned “stacking” once. The Gallagher majority did not cite Eichelman, and cited Colbert
only for the general proposition “insurance contracts are invalid and unenforceable if they conflict
with statutory mandates because contracts cannot alter existing laws.”131 We are mindful the Baker
plurality noted Colbert and Eichelman “direct[ed]” the result in Baker-_but four of seven Justices
disagreed, finding both Colbert and Eichelman distinguishable from Baker. As a result,
Gallagher’s overruling of Baker does not bear on the vitality of` Colbert and Eichelman,
Likewise, Riley does not control our decision here because Riley did not address whether
the household exclusion constituted a de facto waiver of stacked coverages.132
E. Even assuming Gallagher established a new rule, we would deny GEICO’s
Motion as we could not decide as a matter of law whether Gallagher applies
retroactively without evidence.
We are mindful whether Gallagher established a new rule is a “valid inquiry.”133 At oral
argument, Mr. Butta’s counsel admitted voluntarily dismissing Mr. Butta’s first lawsuit because

he thought the result in Gallagher could clarify ambiguity in the law and a federal court may apply

Ayers while the Pennsylvania Supreme Court decided Gallagher,

18

But even assuming Gallagher established a new rule, we would not be able to properly
exercise ourjudicial discretion to determine whether Gallagher should apply retroactively without
discovery. Under Pennsylvania law, we must consider whether a new “rule” should be applied
retroactively including if “the parties will be unfairly prejudiced because they relied on the old
rule.”134 GEICO invests most of its briefing and argument attempting to persuade us it is
inequitable to apply Gallagher to Mr. Butta’s policy because the insurance industry had viewed
the holding of Baker as “well-settled for at least a decade before it was overruled in Gallagher.”135
But GEICO presents no evidence of its, or the industry’s, reliance on Pennsylvania caselaw other
than its own say-so. We cannot evaluate the extent of the unfair prejudice to GEICO without
evidence. As a result, even assuming we found Gallagher defined a new rule of Pennsylvania law,
we cannot discern unfair prejudice to GEICO by applying Gallagher to Mr. Butta’s contract
because GEICO relied so heavily on plurality and per curiam opinions of the Pennsylvania
Supreme Court. We will not deprive Mr. Butta of the Pennsylvania Supreme Court’s interpretation
of the MVFRL because the insurance industry relied on non-precedential opinions.

III. Conclusion

The Pennsylvania Supreme Court’s definition of Pennsylvania law in Gallagher applies to
this case involving stacking under insurance policies issued by the same insurer to family members
in the same house. The Pennsylvania Supreme Court’s Gallagher holding did not establish a “new
rule.” Its interpretation of the MVFRL vis-a-vis household exclusions is part of the MVFRL from

its inception. As GEICO’s only argument in its motion to dismiss is Gallagher does not apply to

this case, we deny GEICO’s motion.

 

1 ld. at 36.

2 ECF Doc. NO. 1 ar 9 11 2.

19

 

3 Id. at 17 11 46.

4 1d. at 12 1111 21-22.

5 Id. at 14-15 1[1[ 31-32.

6 Id. at 10 111[ 7-9.

7Id. at 13-14 11 27; id. at 18 11 49.

8 ECF Doc. No. 7 (Ex. A) at 48 11 2 (emphases omitted).

9lal. at 11 1111 12~14.

10 Id. at 12 1111 17-19.

111d. at 12 1[11 22~23.

12 Id. at 13 11 24.

13 1a ar 13 11 26.

14 Id. (emphases in original).

15 ]d_

16 Mr. Butta first sued GEICO on April 10, 2018. See Butta v. GE]CO Cas. Ins. Co., No. 18-1979
(E.D. Pa.), ECF Doc. No. 1. GEICO removed the case on May 10, 2018 and moved to dismiss on
May 17, 2018. Id. at ECF Doc. No. 3. Before we ruled on GEICO’s motion, Mr. Butta voluntarily

dismissed on June 22, 2018. Id. at ECF Doc. No. 12. We dismissed Mr. Butta’s lawsuit without
prejudice. 1d. at ECF Doc. No. 13.

17 201 A.3d 131 (Pa. 2019).

18 When considering a motion to dismiss “[w]e accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant.” Tatis v. Allied Insterstate, LLC, 882 F.3d 422, 426
(3d Cir. 2018) (quoting Sheridan v. NGKMetals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)). To
survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Our
Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it must
‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’ ” (2) “it should identify

20

 

allegations that, ‘because they are no more than conclusions, are not entitled to the assumption of
truth;’ ” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their
veracity and then determine whether they plausibly give rise to an entitlement for relief.” Connelly
v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679).

19 75 Pa.C.s.A. § 1738(a).

201d. § 1738(b).

211d. § 1738(d).

22 See Erie Ins. Exch. v, Baker, 972 A.2d 507, 509 (Pa. 2008) (plurality opinion), abrogated
by Gallagher, 201 A.3d at 138.

23 Gallagher, 201 A.3d at 138.

24 ECF Doc. No. 7.

23 Berrier v. Simplicity Mfg., Inc., 563 F.3d 38, 45-46 (3d Cir. 2009).
26 Id. at 46 (alteration in original) (internal quotations omitted).

27 Passarello v. Grumbine, 87 A.3d 285, 307 (Pa. 2014).

28 Id. at 308.

29 In re L.J., 79 A.3d1073, 1087 (Pa. 2013).

30 onre v. Whtze, 757 A.2d 842, 848 (Pa. 2000).

31 Id.

32 Commonwealth v. Eller, 807 A.2d 83 8, 844 (Pa. 2002).

33 Davis ex rel. Davis v. Gov’t Emps. Ins. Co., 775 A.2d 871, 875 (Pa. Super. Ct. 2001) (citing
Blackwell v. Com., State Ethics Comm ’n, 589 A.2d 1094, 1098_99 (Pa. 1991)).

34 Blackwell, 589 A.2d at 1099.

33 Passarello, 87 A.3d at 307.

36 711 A.2d1006, 1010 (Pa. 1998).
37 Id. at 1007.

38 [d. at 1010.

21

 

39 Ia'.

40 813 A.2d 747 (Pa. 2002).

41 Id. at 749.

42 Id

43 Id

44 Id. at 754.

45 Id

46 352 F.3d 804, 811 (3d Cir. 2003).
47 Id. at 805.

48 Ia'. at 806.

49 Id. at 810.

50 Id.

31 972 A.2d 507 (Pa. 2008) (plurality opinion), abrogated by Gallagher, 201 A.3d at 138.
52 1a ar 509.

53 Id_

54 1a

55 Id_

36 Id. at 511.

55 ld. at 514.

38 Ia'. at 513 (emphasis in original).
59 1a 31514.

130 Id. (Saylor, J., concurring).

61 lar

22

 

62 Id. at 515 (Baer, J., dissenting).

63 Id. (Saylor, J., concurring).

64 ld_

65 Id_

66 Id_

67 18 A.3d 1093, 1094 (Pa. 2011) (per curiam), abrogated by Gallagher, 201 A.3d at 138.

63 Gov’t Emps. Ins. Co. v. Ayers, 955 A.2d 1025, 1027 (Pa. Super. Ct. 2008), abrogated by
Gallagher, 201 A.3d at 138.

69 ld.
701a1
11 Id. at 1029.

72 Id. at 1030 (quoting Nationwide Mut. Ins. Co. v. Roth, No. 04-612, 2006 WL 3069721, at *6
(M.D. Pa. OCt. 26, 2006)).

73 Ayers, 18 A.3d at 1094 (Saylor, J., concurring).
74 484 Fed. App’x 724, 726 (3d Cir. 2012).
”an5

761d

77 ld_

78 ld_

79 ld. at 726.

30 Id. (citing Nationwide Mut. Ins. Co v. Riley, 352 F.3d 804, 81 1 (3d Cir. 2003); Baker, 972 A.2d
at 511; Colbert, 813 A.2d at 754).

81201A.3d at 138.

32 Id. at 132~33.

23

 

33 Id. at 133.
84 far

55 Gallagher v_ GEICo Indem. Co., No. 352 2016, 2017 WL 394337, ar *3 (Pa. super Ct. Jan. 27,
2017).

36 Id. (emphases in original).

37 Id. (Musmanno, J., concurring).

33 Id. (quoting Ayers, 955 A.2d at 1031 (Musmanno, J., dissenting)).

89 ]d

90 Gallagher v. GEICO Indem. Co., 170 A.3d 974, 974-75 (Pa. 2017) (per curiam),
91 Pa.R.A.P. 1114(a) (emphasis added).

92 Gallagher, 170 A.3d at 974-75.

93 Gallagher, 2017 WL 394337, at *3 (emphasis omitted).

94 Id. at 138.

95 Id_

96 [d_

97 Id. at 138 n.8.

93 Gallagher, 201 A.3d at 134 n.3.

99 Id. at135 n.5.

100 Id_

191161. at 138 rl.6.

102 Id. at 143 (Wecht, J., dissenting) (internal citations omitted).

193 177 Inl€r€St OfO./l., 717 A.2d 490, 496 n.4 (Pa. 1998).

104 Pm ohio Express v. W.C.A.B. (Wotjp, 912 A.2d 206, 208 (Pa. 2006).

193 Gallagher, 201 A.3d at 135 n.5.

24

 

106 Id_ (emphasis added).
107 Gallagher, 201 A.3d at 138.

103 In re Angeles Roca First Judicial Dist. Phila. Cly., 173 A.3d 1176, 1187 (Pa. 2017) (intemal
quotations omitted).

109 Id
110 Id

111 Creamer v. Twelve Common Pleas Judges, 281 A.2d 57, 58 (Pa. 1971) (intemal quotations
omitted).

115 Gallagher, 201 A.3d ar 134 n.3.

115 L.J., 79 A.3d 311087.

114 936 A.2d 1090, 1092-93 (Pa. super ct. 2007).
1151d, 311091.

116 lai

117 782 A.2d 490, 501 (Pa. 2001) (plurality opinion), abrogated by Commonwealth v. Kyle, 874
A.2d 12 (Pa. 2005).

113 Id at 502 (Nigro, J., concurring); see Kyle, 874 A.2d at 20.
114 Kyle, 874 A.2d ar 20.

120 Id_

121 Owens, 936 A.2d at 1092.

122 Id. at 1092-93 (emphasis added) (citations omitted).

123 Gallager, 201 A.3d at 135 n.5.

154 Gallagher, 2017 WL 394337, ar *3.

123 Reichert, 484 Fed. App’x at 726 (emphasis added).

126 Gallagher, 201 A.3d at 138 n.6.

25

 

127 Williams v. GEICO Gov ’t Emps. Ins. Co., 32 A.3d 1195, 1208 (Pa. 2011) (emphasis added).
138 See U.A., 717 A.2d at 496 n.4.
129 Baker, 972 A.2d at 515 (Saylor, J., concurring).

130 828 A.2d 1066, 1073 (Pa. 2003). Bethea appears inconsistent with the Pennsylvania Supreme
Court opinion it cites, In lnterest of O.A., where the Pennsylvania Supreme Court explained “legal
conclusions and/or reasoning employed by a plurality certainly do not constitute binding
authority.” O.A., 717 A.2d at 496 n.4 (“The dissent asserts that we are confusing the ‘conclusion’
of a plurality decision, which it finds to be prccedential, With the reasoning of such decision, which
it apparently would agree, is non-precedential. While the ultimate order of a plurality opinion; i.e.
an affirmance or reversal, is binding on the parties in that particular case, legal conclusions and/or
reasoning employed by a plurality certainly do not constitute binding authority. Indeed, an order
may be deemed a ‘conclusion,’ but the conclusion to which we refer in this opinion is not the order
of the plurality, but the specific legal conclusion espoused by the plurality. Accordingly,
notwithstanding the dissent’s attempted distortion of our point here, we reiterate that the
plurality’s position in Jones, that corroboration of an informant’s tip is not necessary if he has a
past history of reliability, does not constitute binding authority.” (emphasis in original)).

131 Gallagher, 201 A.3d at 137 (citing Colbert, 813 A.2d at 751).

132 We could have predicted the Pennsylvania Supreme Court Would have invalidated the
household exclusion based on the MVFRL’s waiver provisions even if Gallagher did not exist.
The only pre-Gallagher cases in which the insured had separate policies from the same insurer,
like Mr. Butta, are Riley, Ayers, and Reichert. Riley, however, addressed whether the household
exclusion clauses violated public policy, not whether the household exclusion acts as a de facto
waiver of stacking. Riley, 352 F. 3d at 81 1. Our Court of Appeals did not find the plaintiffs policy
being issued by the same company affected its decision as applicable today; but our Court of
Appeals did not address the same argument the plaintiffs made in Baker and Ayers. As a result,
Ayers and Reichert are the only cases we cannot distinguish from Mr. Butta’s situation. Neither
decision binds us. Ayers is a Pennsylvania Superior Court opinion which the Pennsylvania
Supreme Court left in “status quo” with a per curiam affirmance See Creamer, 281 A.2d at 58.
Reichert is an unpublished, non-precedential decision. See Jamison v. Klem, 544 F.3d 266, 278
n.ll (3d Cir. 2008) (“We have steadfastly attempted to discourage District Courts as well as
attorneys from relying on nonprecedential opinions of this court.”). The General Assembly has
unambiguously made stacking the default when “rnore than one vehicle is insured under one or
more policies providing uninsured or underinsured motorist coverage” unless an insured waives
it. 75 Pa.C.S.A. § 173 8 . We may have predicted the Pennsylvania Supreme Court would find the
household exclusion in Mr. Butta’s parents’ policy acted as a de facto waiver of stacking.

133 UWe‘nS, 936 A.2d at 1092.
134 Passarello, 87 A.3d at 307.

133 ECF Doc. No. 7 at 13.

26

